Citation Nr: 0113307	
Decision Date: 05/10/01    Archive Date: 05/15/01	

DOCKET NO.  00-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether the appellant had a period of service earlier 
than January 29, 1945.

2.  Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

John Crowley, Counsel


INTRODUCTION

The appellant served on active duty from January 29, 1945, to 
January 31, 1946.  The basis for this determination will be 
addressed below.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The VA has obtained all available, relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.  

2.  The appellant alleges treatment for malaria from 
September 1943 to December 1943.

3.  The appellant had recognized guerrilla service from 
January 29, 1945 to January 31, 1946.

4.  While the appellant may have suffered malaria prior to 
his service from January 1945 to January 1946, the 
preponderance of the evidence does not support the conclusion 
that the malaria was caused or aggravated by his active 
service.


CONCLUSIONS OF LAW

1.  The appellant did not have a period of service earlier 
than January 29, 1945.  38 C.F.R. § 3.203(a) (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1996). 

2.  The residuals of malaria were not incurred in or 
aggravated by the appellant's service from January 1945 to 
January 1946.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant filed his initial claim for VA compensation in 
June 1999, more than 50 years after his discharge from active 
service in 1946.  At that time, he submitted a statement from 
a private health care provider who indicated that he treated 
the appellant from the period of September 6, 1943 to 
December 1943 for malaria.  This medical report was dated 
June 1999, approximately 56 years after the alleged treatment 
was performed.  The appellant also submitted an affidavit 
from a sector commander indicating that the appellant was a 
member of a guerrilla unit recognized on January 29, 1945.  
It was indicated that the appellant was inducted July 17, 
1943.  This statement was dated January 1947.  The appellant 
submitted a July 1943 report indicating that in July 1943 he 
was appointed to the position of private.  A discharge record 
submitted by the appellant from the Commonwealth of the 
Philippines, Filipino Army, indicates that the appellant 
enlisted on July 17, 1943.

In August 1999, the RO provided the appellant with an 
application for compensation.  In October 1999, the appellant 
indicated that he served from July 17, 1943 until January 31, 
1946. 

Following the documents submitted by the appellant, the RO 
sought to confirm the appellant's service with the U.S. Army 
Reserve Personnel Center.  In a reply, the U.S. Army Reserve 
Personnel Center determined that the appellant had recognized 
guerrilla service from January 29, 1945 until January 31, 
1946.  This report was received in February 2000.

In February 2000, the appellant submitted a joint affidavit 
from two friends indicating that they knew the appellant to 
be suffering from malaria in the month of January 1987 and 
that his illness had been recurring.  The appellant also 
submitted a December 1999 statement from a health care 
provider who indicated that he treated the appellant in 
January 1987 for the residuals of malaria.  

In a February 2000 rating determination, service connection 
for malaria was denied.  In a March 2000 notice of 
disagreement, the appellant reiterated that he served on 
active duty from July 17, 1943 and was discharged honorably 
on January 31, 1946.  A statement of the case issued in April 
2000 noted the issue of service connection for malaria.  In 
his June 2000 substantive appeal, the appellant once again 
indicated that he was inducted on July 17, 1943 and 
discharged on January 31, 1946.  Accordingly, in a 
supplemental statement of the case issued in July 2000, the 
RO addressed the issue of both service connection for malaria 
and whether the appellant had a period of service earlier 
than January 29, 1945.

Analysis

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  The 
VCAA contains extensive provisions modifying the adjudication 
of all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding both issues.  
The RO has obtained all pertinent records regarding these 
issues and the appellant has been effectively notified of the 
evidence required to substantiate his claims.  Specifically, 
in December 1999 correspondence, the statement of the case of 
April 2000, and the supplemental statement of the case of 
July 2001, the RO explained the type of evidence the claimant 
needed to submit to aid in substantiating his claim.  The RO 
further explained why the evidence he submitted was deficient 
for the purpose of substantiating the claim.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  Further, the appellant 
has been fully advised of the status of the efforts to 
develop the record in communications from the RO.  He plainly 
shows by his statements and submissions of evidence that he 
understands the nature of the evidence needed to substantiate 
these claims.  While the RO referred to the "well grounded 
claim" standard now changed by the VCAA, in this matter the 
claimant argues that he developed the claimed condition 
during a period prior to when the RO has determined that he 
was on active service.  There is no indication whatsoever of 
any existing evidence that could show the incurrence or 
aggravation of the claimed condition during a period of 
recognized service.   

As discussed below, the VA is bound in this case by the 
finding of the service department that the appellant had no 
service for the period in question prior to 1945.  Absent 
service prior to 1945 (a determinative question in the 
present case) there is no reasonable possibility that further 
development would substantiate the claim of service 
connection for a condition alleged to have begun and resolved 
in 1943.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate these claims that has not 
been obtained. 

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the appellant are to be 
avoided.)  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With regard to the issue of whether the appellant had a 
period of service earlier than January 29, 1945, for the 
purposes of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody. 

(2) The document contains needed 
information as to length, time, and 
character of service. 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained is accurate.

38 C.F.R. § 3.203(a) (2000).  

When a claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).  

In the instance case, at the time of the appellant's filing 
of his initial application for VA benefits, the appellant had 
submitted documents that allegedly confirmed service 
beginning in July 1943.  These documents, however, are not 
entirely clear.  For example, in the affidavit he submitted 
from his sector commander, it is indicated that his unit was 
"recognized" on January 29, 1945.  The other document 
submitted by the appellant indicated that he was inducted in 
July 1943.  However, they do not indicate that the 
appellant's service began in July 1943.

The Board finds that the RO properly determined that the 
documents submitted by the appellant had not satisfied the 
requirements for establishing basic entitlement for VA 
benefits under 38 C.F.R. § 3.203(a) and (c).  Consequently, 
the RO was required to confirm the veteran's service.  In 
February 2000, the service department determined that the 
appellant had no service prior to January 29, 1945.  While 
the appellant has submitted documents in support of his 
contention that he served before January 29, 1945, none of 
these documents is from a United States service department.  
Service department findings as to the fact of service with 
the United States Armed Forces are binding upon the VA for 
purposes of establishing entitlement to benefits.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the appellant's claim of service prior to 1945 is denied due 
to the absence of legal merit, or the lack of entitlement 
under the law. Sabonis, 6 Vet. App. at 430.  The Board must 
determine that the appellant had no active service prior to 
January 29, 1945. 

With regard to the claim of service connection for malaria, 
service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When 
a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(b) (2000); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

In light of the finding above, the Board has determined that 
a VA examination regarding the etiology of the appellant's 
alleged malaria is not required.  In this case, the appellant 
has provided medical evidence in support of the conclusion 
that he suffered from malaria from September 1943 until 
December 1943, prior to his active service.  The appellant 
himself has failed to indicate treatment or residuals of 
malaria occurring from January 29, 1945 to January 31, 1946.  

In addition, even with consideration of the VCAA, the Board 
finds that a VA examination to assist the VA in a 
determination regarding the etiology of a malaria condition 
(that is alleged to have begun more than 50 years ago) will 
be of very limited probative value (if any).  The Board finds 
that the current evidence of record, including, but not 
limited to, the medical statement submitted by the appellant 
himself, does not support the conclusion that he suffers from 
the residuals of malaria caused or developed during his 
active service.  The additional medical evidence submitted by 
the appellant, including the December 1999 medical report 
indicating that he was treated for malaria on January 30, 
1987, does not support the conclusion that he suffered from 
malaria from January 29, 1945 to January 31, 1946.  Further 
development of this issue would, in the opinion of the 
undersigned, serve no constructive purpose.  The Board finds 
that the current evidence of record provides a basis to deny 
this claim.  

Accordingly, in this case, for the reasons cited above, the 
preponderance of evidence is against the veteran's claim. 


ORDER

The appellant did not have a period of service earlier than 
January 29, 1945.

Entitlement to service connection for malaria is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

